Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The support for the amendment can be found in para. [0020] of the specification.
Claim Rejections - 35 USC § 112
In view of the recent amendments, the rejection of claims 5, 10, and 15, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori, US 2016/0171073 A1, and further in view of Redis Replication.
Referring to claim 1:
In para. 0057, Hattori discloses a control server (a management device) in communication connection with a primary server and a backup server.
In para. 0095, Hattori discloses monitoring whether the primary server fails.

In para. 0014, Hattori discloses performing replication between the servers.  However, Hattori does not explicitly disclose the primary memory database is configured to save in real time state information of the primary server each time after an operation is executed by the primary server, the state information is configured to be read and saved in real time by a backup memory database disposed in the backup server, the state information comprises a result of each operation executed by the primary server.  Additionally, in para. 0011 and 0060, Hattori discloses key-value type databases, but Hattori does not explicitly disclose the primary memory database and the backup memory 10database are Redis memory databases, the Redis memory databases are key-value databases.  On page 1, Redis Replication discloses Redis servers and a master-slave replication where a stream of commands is sent to the slave in order to replicate the effects on the dataset happening in the master side due to: client writes, keys expired or evicted, and any other action changing the master dataset (the state information comprises a result of each operation executed by the primary server).  Asynchronous replication is used and the master knows, if needed, what slave already processed what command.  This allows to have optional synchronous Redis Replication into the database server system of Hattori.  A person of ordinary skill in the art would have been motivated to make the modification because both Redis Replication and Hattori use key-value databases, therefore using Redis servers yields predictable results.  Additionally, master-salve replication ensures that a slave has the most up-to-date data necessary to perform a failover.
In para. 0085 and 0109, Hattori discloses sending a primary-backup switching command to the backup server in response to a failure 15of the primary server, wherein the primary-backup switching command is configured to instruct the backup server to be upgraded as a new primary server according to the state information saved in the backup memory database.  
Referring to claims 2, 7, and 12, in para. 0085, Hattori discloses switching the backup memory database in the backup server to be as a new primary 20memory database.  
Referring to claims 3, 8, and 13, in para. 0057, Hattori discloses a first node and a second node that is a backup for the first node.  However, Hattori does not explicitly disclose wherein there are a plurality of backup servers, each of the plurality of backup servers comprises a backup memory database configured to store the state information, the state information is read in real time from the primary memory database by the backup memory database in each of the plurality of backup servers; and 25said sending the primary-backup switching command to the backup server in response to the failure of the primary server comprises: selecting one backup server from the plurality of Redis Replication discloses that a master can have multiple slaves and that all the slaves receive the same replication stream from the master.  And on page 9, Redis Replication discloses promoting a slave to a master after a failover.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the plurality of slaves of Redis Replication into the server system of Hattori.  A person of ordinary skill in the art would have been motivated to make the modification because additional slave/backup servers adds to the fault tolerance of the system by having more than one replication to failover to.
Referring to claims 4, 9, and 14, on page 9, Redis Replication discloses promoting a slave to a master after a failover. And in para. 0085, Hattori discloses switching the backup memory database in the backup server to be as a new primary 20memory database.  The combination of Redis Replication and Hattori disclose switching the backup memory database in the target backup server to be as a new primary memory database.
Referring to claim 6:
In para. 0057, Hattori discloses a server (a management device) in communication connection with a primary server and a backup server.
In para. 0062 and 0275-0276, Hattori discloses a processor and 15a memory, configured to store instructions executable by the processor. 

In para. 0013-0014 and 0060, Hattori discloses 5wherein the primary server is provided with a primary memory database (key value type database).  And in para. 0012-0014 and 0065, Hattori discloses a backup memory database disposed in the backup server (shared nothing database system).  In para. 0014, Hattori discloses the state information read from the primary memory database by the backup memory database is saved in the primary memory database and the backup memory database in a same key-value form.
In para. 0014, Hattori discloses performing replication between the servers.  However, Hattori does not explicitly disclose the primary memory database is configured to save in real time state information of the primary server each time after an operation is executed by the primary server, the state information is configured to be read and saved in real time by a backup memory database disposed in the backup server, the state information comprises a result of each operation executed by the primary server.  Additionally, in para. 0011 and 0060, Hattori discloses key-value type databases, but Hattori does not explicitly disclose the primary memory database and the backup memory 10database are Redis memory databases, the Redis memory databases are key-value databases.  On page 1, Redis Replication discloses Redis servers and a master-slave replication where a stream of commands is sent to the slave in order to replicate the effects on the dataset happening in the master side due to: client writes, keys expired or evicted, and any other action changing the master dataset (the state information comprises a result of each operation executed by the primary Redis Replication into the database server system of Hattori.  A person of ordinary skill in the art would have been motivated to make the modification because both Redis Replication and Hattori use key-value databases, therefore using Redis servers yields predictable results.  Additionally, master-salve replication ensures that a slave has the most up-to-date data necessary to perform a failover.
In para. 0085 and 0109, Hattori discloses wherein the processor is configured to send a primary-backup switching command to the backup server in response to a failure 15of the primary server, wherein the primary-backup switching command is configured to instruct the backup server to be upgraded as a new primary server according to the state information saved in the backup memory database.  
Referring to claim 11:
In para. 0062 and 0275-0276, Hattori discloses a non-transitory computer-readable storage medium, stored thereon with instructions that, when executed by a processor of an electronic device, cause the electronic device to implement a method for primary-backup server switching.
In para. 0095, Hattori discloses monitoring whether the primary server fails.
In para. 0013-0014 and 0060, Hattori discloses 5wherein the primary server is provided with a primary memory database (key value type database).  And in para. 0012-0014 and 0065, Hattori discloses a backup memory database disposed in the 
In para. 0014, Hattori discloses performing replication between the servers.  However, Hattori does not explicitly disclose the primary memory database is configured to save in real time state information of the primary server each time after an operation is executed by the primary server, the state information is configured to be read and saved in real time by a backup memory database disposed in the backup server, the state information comprises a result of each operation executed by the primary server.  Additionally, in para. 0011 and 0060, Hattori discloses key-value type databases, but Hattori does not explicitly disclose the primary memory database and the backup memory 10database are Redis memory databases, the Redis memory databases are key-value databases.  On page 1, Redis Replication discloses Redis servers and a master-slave replication where a stream of commands is sent to the slave in order to replicate the effects on the dataset happening in the master side due to: client writes, keys expired or evicted, and any other action changing the master dataset (the state information comprises a result of each operation executed by the primary server).  Asynchronous replication is used and the master knows, if needed, what slave already processed what command.  This allows to have optional synchronous replication.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the Redis servers and master-slave replication of Redis Replication into the database server system of Hattori.  A person of ordinary skill in the art would Redis Replication and Hattori use key-value databases, therefore using Redis servers yields predictable results.  Additionally, master-salve replication ensures that a slave has the most up-to-date data necessary to perform a failover.
In para. 0085 and 0109, Hattori discloses sending a primary-backup switching command to the backup server in response to a failure 15of the primary server, wherein the primary-backup switching command is configured to instruct the backup server to be upgraded as a new primary server according to the state information saved in the backup memory database.  
Claims 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hattori, US 2016/0171073 A1 and Redis Replication as applied to claims 1, 6, and 11, and further in view of Fleming, US 2002/0152446 A1.
Referring to claims 5, 10, and 15:
In para. 0095, Hattori discloses wherein said monitoring whether the primary server fails comprises: 5sending a heartbeat packet to the primary server every first time period (at regular time intervals, the cluster managing unit communicates a message called heartbeat to each of a plurality of nodes).
In para. 0095, Hattori discloses depending on whether or not a response to the heartbeat is received, the cluster managing unit identifies the node in which a failure occurs (determining that the primary server fails in response to not receiving the response; and 10determining that the primary server does not fail in response to receiving the response).  However, neither Hattori nor Redid Replication disclose determining whether a response to the heartbeat packet is received within a second time period and Redis Replication.  A person of ordinary skill in the art would have been motivated to make the modification because the heartbeat process of Fleming is conventional and commonly used.  The heartbeat process of Fleming provides the details of the heartbeat process for which Hattori is silent.  One of ordinary skill in the art would apply the conventional heartbeat process of Fleming to the heartbeat of the combination of Hattori and Redis Replication to yield predictable results.   
Response to Arguments
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive.
On pages 11-12 under the REMARKS, the Applicant argues, “Unlike amended claim 1, Redis Replication at best discloses the operations (such as, client writes, keys expired or evicted, and other action changing the master dataset) are replicated”.  The Examiner respectfully disagrees.  Client writes, keys expired or evicted, and other actions changing the master dataset are all a result of an operation executed by the master (primary) server.  The master server changes the master dataset and the results of those changes are replicated. 
On page 12 under the REMARKS, the Applicant argues, Further, Redis Replication mentions nothing that: the status information (including a result of each operation executed by the primary server) is saved in the primary memory database in real time after each operation of the primary server, and Redis Replication also mentions nothing that the status information is read and saved in real time by a backup memory database disposed in the backup server” (emphasis by Applicant).  The Examiner disagrees.  The Applicant fails to ever define “real-time”.  As per the AWS  website: All Redis data resides in the server’s main memory.  In comparison to traditional databases where most operations require a roundtrip disk, in-memory data stores such as Redis don’t suffer the same penalty.  They can therefore support an order of magnitude more operations and faster response times.  The result is blazing-fast performance with average read and write operations taking less than a millisecond and support for millions of operations per second.  Additionally, Redis Replication 
On page 12 under the REMARKS, the Applicant argues, “In addition, synchronous replication mentioned on Office Action does not mean that state information is saved and read in real time after each operation of the primary server”.  The Examiner respectfully disagrees.  The Applicant provides no evidence whatsoever to support this conclusion, and the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Additionally, Redis Replication discloses asynchronous replication which is also used by the Applicant between the primary and backup server (see para. [0016]).  The Applicant fails to define “real-time” and the Applicant fails to show how the claimed “real-time” is any different than what is occurring in the references used in the rejection.  Given the broadest, reasonable interpretation of “real-time”, the references fully teach all of the limitations of the claims.  
On page 12 under the REMARKS, the Applicant argues, “Moreover, it's difficult for those skilled in the art to combine Hattori with Redis Replication to obtain the above 
On page 12 under the REMARKS, the Applicant argues, “Accordingly, Redis Replication fails to remedy the deficiency of Hattori, and fails to disclose or suggest the above distinguishing elements as recited in amended claim 1.”   The Examiner disagrees for at least the rejections above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113